DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
Page 19, paragraph 96, line 4: Should there be a word after “active”?
Page 19, paragraph 97, lines 1, 2, and 4: Should there be a word after “active”/”actives”?
Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21, line 6: Add “is” after “first conductive layer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 13, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)2) as being anticipated by, or in the alternative, as obvious over Lee, U.S. Pat. Pub. No. 2019/0051711, Figures 18A, 1-3, and 8-10.
Lee Figures 18A, 1-3:

    PNG
    media_image1.png
    304
    447
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    376
    458
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    281
    424
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    248
    372
    media_image4.png
    Greyscale


Lee, Figures 8-10:

    PNG
    media_image5.png
    567
    409
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    484
    434
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    330
    443
    media_image7.png
    Greyscale

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1: Lee Figures 18A, 1-3, and 8-10 discloses a display device (DD) comprising: a display panel (DP) having a plurality of light emitting areas (PXA); and an input sensor (ISL) disposed directly on the display panel (DP) and including a first conductive layer (SP1-1) and a first insulating layer (IS-IL1) disposed on the first conductive layer (SP1-1), swherein the first insulating layer (IS-IL1) comprises a plurality of optical patterns (LNS) that extend in a 6direction away from the first conductive layer (SP1-1).  Lee specification ¶¶ 279-283, 92-129, 183-218.  To the extent that Lee does not disclose that cited figures are a single embodiment, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lee Figure 18A display panel in Lee Figures 1-3 and 8-10 because the modification would be a substitute of parts which Lee states is suitable.  Id. ¶¶ 279, 280.
Regarding claim 4, which depends from claim 1: Lee discloses that the plurality of optical patterns (LNS) comprises 2a plurality of lens patterns.  Id. ¶ 280.
Regarding claim 13, which depends from claim 1: Lee discloses that the first conductive layer (SP1-1) comprises a sensing pattern having a plurality of openings (at aperture ABS-OPG), and 3when viewed in plan, each of the plurality of openings (ABS-OPG) overlaps at least one optical 4pattern (LNS) of the plurality of optical patterns.  Id. ¶ 281.
Regarding claim 15, which depends from claim 1: Lee discloses that the input sensor comprises an input 2sensing panel and the first insulating layer (IS-IL1) comprises an organic layer.  Id. ¶¶ 104, 122, 177, 179.
Claims 1, 18, and 21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by, or in the alternative, as obvious over Lee, U.S. Pat. Pub. No. 2019/0051711, Figures 18B, 1-3, and 8-10.
Lee, Figure 18B:
    PNG
    media_image8.png
    312
    449
    media_image8.png
    Greyscale

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1: Lee Figures 18B, 1-3, and 8-10 discloses a display device (DD) comprising: a display panel (DP) having a plurality of light emitting areas (PXA); and an input sensor (ISL) disposed directly on the display panel (DP) and including a first conductive layer (SP1-1) and a first insulating layer (IS-IL2, IS-IL1) disposed on the first conductive layer (SP1-1), swherein the first insulating layer (IS-IL2, IS-IL1) comprises a plurality of optical patterns (LNS) that extend in a 6direction away from the first conductive layer (SP1-1).  Lee specification ¶¶ 279-283, 92-129, 183-218.  To the extent that Lee does not disclose that cited figures are a single embodiment, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lee Figure 18A display panel in Lee Figures 1-3 and 8-10 because the modification would be a substitute of parts which Lee states is suitable.  Id. ¶¶ 279, 280.
Regarding claim 18, which depends from claim 1: Lee discloses that the first insulating layer (IS-IL2, IS-IL1) further comprises 2a lower insulating layer (IS-IL1) disposed below the plurality of optical patterns (LNS).  Id. ¶¶ 279, 280, 172, 275, 276.
Regarding claim 21, which depends from claim 1: Lee Figure 18B discloses that the display panel (DP) comprises a base layer (BL), a 2circuit element layer (DP-CL) disposed on the base layer (BL), a display element layer (DP-OLED) disposed on the circuit 3element layer (DP-CL), and an encapsulation layer (TFE) disposed on the display element layer (DL-CL), 4wherein the input sensor (ISL) further comprises a base insulating layer (IS-IL1) in direct contact with 5the encapsulation layer (TFE), and wherein the first conductive layer (SP1-2) [is] disposed on the base insulating layer (IS-IL2).  Id. ¶¶ 279-283, 124, 172, 209, 274, 275.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, and further in view of Park, U.S. Pat. Pub. No. 2013/0063022, Figures 3-5 or 6-9:
Park, Figures 3-5:

    PNG
    media_image9.png
    684
    828
    media_image9.png
    Greyscale

Park, Figures 6-9:

    PNG
    media_image10.png
    1004
    914
    media_image10.png
    Greyscale

Regarding claim 5, which depends from claim 4: Lee does not disclose that the plurality of lens patterns comprise a 5plurality of grooves defined in the first insulating layer.
Park Figures 3-9, directed to similar subject matter, discloses the use of Fresnel lens, which have a plurality of grooves (spaces between sub-viewing angle compensation members 520, in Park Figures 3-5, or step-like grooves in sub-viewing angle compensation members 540).  Park specification ¶¶ 47-65 (Park Figures 3-5); 66-77 (Park Figures 6-9).  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Lee to use a Fresnel lens because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses that the plurality of lens patterns comprise a 5plurality of grooves defined in the first insulating layer.
Regarding claim 9, which depends from claim 5: The combination using Park Figures 3-5 discloses that each of the plurality of grooves comprises 2a bottom surface and a side surface extending from the bottom surface in the direction away from 3the first conductive layer (SP1) to define the plurality of lens patterns (Park: 520). 
Regarding claim 11, which depends from claim 5:  The combination using Park Figures 6-9 discloses that each of the plurality of grooves has a depth less than a maximum thickness of the first insulating layer (540). 
Regarding claim 16, which depends from claim 1: Lee discloses that the input sensor (ISL) further comprises a second conductive layer (SP1-2) having a surface disposed on the first conductive layer (SP1-1), Lee specification ¶ 209, but not that the plurality of optical patterns (LNS) cover substantially the entire surface of the second conductive layer (SP1-2).
Park Figures 3-9, directed to similar subject matter, disclose that the plurality of optical patterns (520; 540) cover substantially the entire surface of the pixel.  Park specification ¶¶ 47-65 (Park Figures 3-5); 66-77 (Park Figures 6-9).  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Lee to use the Park optical patterns because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination would disclose the input sensor further comprises a second conductive layer having a surface disposed on the first conductive layer, and the plurality of optical patterns cover substantially the entire surface of the second conductive layer, because the plurality of optical patterns would cover the entire pixel, and therefore cover substantially the entire surface of the second conductive layer.
Regarding claim 19, which depends from claim 18: Lee discloses the plurality of optical patterns (LNS) are 2spaced apart from each other, see Lee Figure 18B, but not that a portion of the lower insulating layer (IS-IL1) is exposed in an area 3between the plurality of optical patterns (LNS).
Park Figures 3-5, directed to similar subject matter, disclose that the plurality of optical patterns (520) are 2spaced apart from each other, and a portion of the lower, supporting layer (510) is exposed in an area 3between the plurality of optical patterns (520).  Park specification ¶¶ 58, 59.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Lee to use the Park optical pattern design because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses the plurality of optical patterns are 2spaced apart from each other, and a portion of the lower insulating layer is exposed in an area 3between the plurality of optical patterns.
Claims 14, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, and further in view of Yang, U.S. Pat. Pub. No. 2017/0278899, Figures 15A-15D.
Yang, Figures 15A-15D:

    PNG
    media_image11.png
    553
    823
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    433
    1191
    media_image12.png
    Greyscale

Regarding claim 14, which depends from claim 1: Lee Figures 18A, 1-3, and 8-10 disclose that the input sensor further comprises a second conductive layer (SP1-2), and a second insulating layer (IS-IL2) 3disposed on the second conductive layer (SP1-2), 4wherein the second insulating layer (IS-IL2) has a refractive index greater than a refractive index 5of the first insulating layer (IS-IL1), Lee specification ¶¶ 209, 279, 261, 270, but not that the 2second conductive layer (SP1-2) is disposed on the first insulating layer (IS-IL1).  
Yang Figures 15A-15D disclose an input sensor (TS) in which a 2second conductive layer (CP2’) is disposed on the first insulating layer (TS-IL1) and a second insulating layer (TS-IL2) is 3disposed on the second conductive layer (CP2’).  Yang specification ¶¶ 139-142.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Lee to use the Yang design because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses the input sensor further comprises a 2second conductive layer disposed on the first insulating layer and a second insulating layer 3disposed on the second conductive layer, 4wherein the second insulating layer has a refractive index greater than a refractive index 5of the first insulating layer.
Regarding claim 22: Lee Figures 18A, 1-3, and 8-10 disclose a display device (DD) comprising: 2a display panel (DP); and 3an input sensor (ISL) disposed directly on the display panel (DP), 4wherein the input sensor (ISL) comprises: sa first conductive layer (SP1-1) disposed on the display panel (DP) and defining a plurality of 6openings (at apertures (ABS-OPG); 7an organic layer (IS-IL1) disposed on the first conductive layer (SP1-1), the organic layer (IS-IL1) comprising a plurality of optical patterns (LNS) 9having curved upper surfaces; ioand 12a cover layer (IS-IL2), the cover layer (IS-IL2) being disposed on the 13organic layer (IS-IL1) and having a refractive index greater than a refractive index of the organic layer (IS-IL1).  Lee specification ¶¶ 279-283, 92-129, 183-218, 261, 270.  Lee does not disclose that the organic layer (IS-IL1) comprises a 8contact hole exposing a portion of the first conductive layer, and a second conductive layer disposed on the organic layer and electrically connected to the 11first conductive layer through the contact hole.  Lee also does not disclose that the cover layer covers the second conductive layer.
Yang Figures 15A-15D disclose a display device comprising: 2a display panel (DP); and 3an input sensor (TS) disposed directly on the display panel (DP), 4wherein the input sensor (TS) comprises: sa first conductive layer (SP2’) disposed on the display panel (DP) and defining a plurality of 6openings (see Yang Figure 15C); 7an insulating layer (TS-IL1) that can be an organic layer, disposed on the first conductive layer (SP2’), the insulating layer (TS-IL1) comprising a 8contact hole (TS-CH1) exposing a portion of the first conductive layer (SP2’); ioa second conductive layer (CP2’) disposed on the insulating layer (TS-IL1) and electrically connected to the 11first conductive layer (SP2’) through the contact hole (TS-CH1); and 12a cover layer (TS-IL2) to cover the second conductive layer (CP2’).  Yang specification ¶¶ 139-142, 122, 126.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Lee to use the Yang design because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses an organic layer disposed on the first conductive layer, the organic layer comprising a 8contact hole exposing a portion of the first conductive layer and a plurality of optical patterns 9having curved upper surfaces; ioa second conductive layer disposed on the organic layer and electrically connected to the 11first conductive layer through the contact hole; and 12a cover layer to cover the second conductive layer.
Regarding claim 23, which depends from claim 22: Lee discloses when viewed in plan, each of the 2plurality of openings (at ABS-OPG) of the first conductive layer (SP1) overlaps at least one optical pattern (LNS) of the 3plurality of optical patterns (LNS).  Lee specification ¶ 281.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Yang, and further in view of Park.
Regarding claim 24, which depends from claim 22: The combination does not disclose a groove is formed in the organic layer between the plurality of optical patterns, and the groove has a depth less than or equal to a 43maximum thickness of the organic layer.
Park Figures 3-9, directed to similar subject matter, discloses the use of Fresnel lens, which have a plurality of grooves (spaces between sub-viewing angle compensation members 520, in Park Figures 3-5, or step-like grooves in sub-viewing angle compensation members 540).  Park specification ¶¶ 47-65 (Park Figures 3-5); 66-77 (Park Figures 6-9).  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Lee to use a Fresnel lens because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses that a groove is formed in the organic layer (IS-IL1) between the plurality of optical patterns (520 in Park Figures 3-5; 540 in Park Figures 6-9), and the groove has a depth less than (Park Figures 6-9) or equal (Park Figures 3-5) to a 43maximum thickness of the organic layer (IS-IL1).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art is the Lee reference in view of the Park reference, see above, which disclose all the claim limitations except for the specific groove arrangements in claim 6.  This arrangement is not found in the prior art.
With regard to claim 6: The claim has been found allowable because the prior art of record does not disclose “wherein: 3the plurality of first grooves extend in a first direction and are spaced apart from each 4other in a second direction intersecting the first direction, and 5the plurality of second grooves extend in the second direction and are spaced apart from 6each other in the first direction”, in combination with the remaining limitations of the claim.
With regard to claim 7: The claim has been found allowable due to its dependency from claim 6 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Victoria K. Hall/Primary Examiner, Art Unit 2897